DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9 – 11 and 19, these claims recites the limitation "the conductive heating element" without a prior recitation of any conductive heating element in the claims. Independent claims 1 recites “a continuous heating element” in line 3 of the claim. However, it is no clear "the conductive heating element” refers to the continuous heating element of claim 1.  Thus, there is insufficient antecedent basis for this limitation "the conductive heating element” in the respective claims rendering the claims indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 – 7, 9 – 11, 14, 16 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Youngblood (US 2009/0032523 A1), herein after called Youngblood.
Regarding claim 1, Youngblood discloses a heating pad (a comforting heading pad, FIG. 2) comprising: a first layer (26, FIG.2) on a posterior side of the heating pad; a second layer (28, FIG.2) having a continuous heating element distributed throughout the second layer (continuous heating element 32 distributed throughout second layer 28, FIG.2 and FIG.3), wherein the continuous heating element is selectively heated to increase the temperature of the heating pad (the continuous heating element 32 is selectively heated using activator 50 that has multiple user-selectable heat settings, (0025)); a third layer (28, FIG.2) having a plurality of cavities formed therein (individual pockets 38 of varying numbers formed therein, (0020, FIG.2)), wherein at least one of said plurality of cavities holds at least one bead (individual weights 34 held in the pockets 38, (0020, FIG.2)); and a fourth layer (26, FIG.2) on an anterior side of the heating pad; and wherein the weight of the beads applies a force against the conductive heating element (individual pockets 38 of varying numbers of the individual weights 34 secure the heating element 32 throughout the heating pad 10, (0020, FIG.2)) the second layer, and the first layer to thereby conform them to a body portion of a user of the heating pad (the individual weights 34 provide adequate weight to enhance the conformability of the pad 10 to the body portion of the user body , (0019 and FIG.4 A – D)).  

    PNG
    media_image1.png
    835
    881
    media_image1.png
    Greyscale

Regarding claim 4, Youngblood discloses the heating pad of claim 1, wherein the third layer is comprised of a polyester fabric (scrims 28 are preferably made out of a polymer material, such as polyester, (0021)).  
Regarding claim 6, Youngblood discloses the heating pad of claim 1, wherein the plurality of cavities is arranged in a grid pattern (individual pockets 38 are arranged in a grid pattern, see FIG.3)).  
Regarding claim 7, Youngblood discloses the heating pad of claim 1, wherein the at least one bead is comprised of at least one of glass and ceramic (the individual weights 34 (beads) are formed of ceramic pellets, (0019)).  
Regarding claim 9, Youngblood discloses the heating pad of claim 1, wherein the conductive heating element is surrounded by an insulative material (heating element 32 is made out of heater conductor within an insulative outer sheath, (0022)).  
Regarding claim 10, Youngblood discloses the heating pad of claim 1, wherein a controller is provided in electronic communication with the conductive heating element (Controller 46 includes a microprocessor which function to vary the thermal output of the resistive heating element 32 in accordance with a user-selected setting, (0024)).  
Regarding claim 11, Youngblood discloses a heating pad (a comforting heading pad, FIG. 2) comprising: a first layer (26, FIG.2)on a posterior side of the heating pad; a second layer (28, FIG.2) having a heating element distributed throughout the second layer (continuous heating element 32 distributed throughout second layer 28, FIG.2 and FIG.3), wherein the continuous heating element is capable of being selectively heated to increase the temperature of the heating pad(the continuous heating element 32 is selectively heated using activator 50 that has multiple user-selectable heat/temperature settings, (0025)); a third layer (28, FIG.2) having a plurality of beads (individual weights 34 held in the pockets 38, (0020, FIG.2)); and a fourth layer (26, FIG.2)  on an anterior side of the heating pad; and wherein the weight of the beads applies a force against the conductive heating element(individual pockets 38 of varying numbers of the individual weights 34 secure the heating element 32 throughout the heating pad 10, (0020, FIG.2)), the second layer, and the first layer to thereby conform them to a body portion of a user of the heating pad (the individual weights 34 provide adequate weight to enhance the conformability of the pad 10 to the body portion of the user body , (0019 and FIG.4 A – D)).  
Regarding claim 14, Youngblood discloses the heating pad of claim 11, wherein the third layer is comprised of a polyester fabric (scrims 28 are preferably made out of a polymer material, such as polyester, (0021)).  
Regarding claim 16, Youngblood discloses the heating pad of claim 11, wherein the third layer includes a plurality of cavities to hold the plurality of beads (the third layer includes individual pockets 38 of varying numbers formed therein to hold individual weights 34, (0020, FIG.2)).  
Regarding claim 17, Youngblood discloses the heating pad of claim 11, wherein the plurality of beads is comprised of at least one of glass and ceramic (the individual weights 34 (beads) are formed of ceramic pellets, (0019)).   
Regarding claim 19, Youngblood discloses the heating pad of claim 11, wherein the conductive heating element is surrounded by an insulative material (heating element 32is made out of heater conductor within an insulative outer sheath, (0022)).  
Regarding claim 20, Youngblood discloses the heating pad of claim I6, wherein the plurality of cavities is arranged in a grid pattern (individual pockets 38 are arranged in a grid pattern, see FIG.3)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood in view of Rutherford (US 2007/0055330 A1), and herein after called Rutherford.
Regarding claim 2, Youngblood discloses the heating pad of claim 1. But,
Youngblood does not explicitly say the first layer is comprised of a single-sided fabric.  
However, Rutherford that teaches the cover pack 16 (first layer) has a thin moisture/cleanliness barrier 74 on the bottom 20 (the surface side the cover layer that is not in contact with the user), (0041 and FIG.9). Please note, “single sided fabric” is interpreted to mean a fabric that has soft texture on one side and is non-texturized barrier on the other side.
This is advantageous to keep the heating pad comfortable for the user while preventing moisture or contaminant from the user permeating into the heating pad providing moisture/cleanliness barrier for repeated use (0041).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first layer of the heating pad of claim 1 disclosed by Youngblood to be comprised of a single-sided fabric in order to keep the heating pad comfortable for the user while preventing moisture or contaminant from the user permeating into the heating pad providing moisture/cleanliness barrier for repeated use as taught in Rutherford.
Regarding claim 12, Youngblood discloses the heating pad of claim 11. But,
Youngblood does not explicitly say the first layer is comprised of a single-sided fabric.  
However, Rutherford that teaches the cover pack 16 (first layer) has a thin moisture/cleanliness barrier 74 on the bottom 20 (the surface side the cover layer that is not in contact with the user), (0041 and FIG.9). Please note, “single sided fabric” is interpreted to mean a fabric that has soft texture on one side and is non-texturized barrier on the other side.
This is advantageous to keep the heating pad comfortable for the user while preventing moisture or contaminant from the user permeating into the heating pad providing moisture/cleanliness barrier for repeated use (0041).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first layer of the heating pad of claim 11 disclosed by Youngblood to be comprised of a single-sided fabric in order to keep the heating pad comfortable for the user while preventing moisture or contaminant from the user permeating into the heating pad providing moisture/cleanliness barrier for repeated use as taught in Rutherford. 
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood in view of Wyatt et al. (US 2004/0149711 A1), and herein after called Wyatt.
Regarding claim 3, Youngblood discloses the heating pad of claim 1. But,
Youngblood does not explicitly teach that the second layer is comprised of a nylon material.
However, Wyatt that teaches therapeutic heat pack (0002), also teaches that the flexible substrate that comprises the heating element (second layer) is a cloth or fabric material, such as a nylon or polyester (0163, FIG.23 and FIG.25).
This is advantageous nylon fiber material is readily knittable or woven that it is flexible for imbedding the heating element into the heating substrate (second layer), (0163).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the second layer of claim 1 disclosed by Youngblood to be comprised of a nylon material in order to make the heating element readily embeddable in the second layer as taught in Wyatt.
Regarding claim 13, Youngblood discloses the heating pad of claim 11. But,
 Youngblood does not explicitly teach that the second layer is comprised of a nylon material.
However, Wyatt that teaches therapeutic heat pack (0002), also teaches that the flexible substrate that comprises the heating element (second layer) is a cloth or fabric material, such as a nylon or polyester (0163, FIG.23 and FIG.25).
This is advantageous nylon fiber material is readily knittable or woven that it is flexible for imbedding the heating element into the heating substrate (second layer), (0163).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the second layer of claim 11 disclosed by Youngblood to be comprised of a nylon material in order to make the heating element readily embeddable in the second layer as taught in Wyatt.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood in view of Zhang (US 2020/0171268 A1, priority dated 11/20/2018), and herein after called Zhang
Regarding claim 5, Youngblood discloses the heating pad of claim 1. But,
Youngblood does not explicitly teach that the fourth layer is comprised of a fleece material.  
However, Zhang a heating weighted blanket and accessory (abstract, 0003), also teaches the heat insulation layer (fourth layer) is preferably a flannel layer or a polar fleece layer (0042).
This is advantageous in providing the cover layer that is not in contact with the user body to be heat insulating preventing heat energy produced by the heating elements of the second layer from escaping unused providing efficiency to the heating pad.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the fourth layer claim 1 disclosed by Youngblood to be comprised of a fleece material in order to provide a heat insulation preventing heat energy produced by the heating elements of the second layer from escaping unused providing efficiency to the heating pad.
Regarding claim 15, Youngblood discloses the heating pad of claim 11. But,
Youngblood does not explicitly teach that the fourth layer is comprised of a fleece material.  
However, Zhang a heating weighted blanket and accessory (abstract, 0003), also teaches the heat insulation layer (fourth layer) is preferably a flannel layer or a polar fleece layer (0042).
This is advantageous in providing the cover layer that is not in contact with the user body to be heat insulating preventing heat energy produced by the heating elements of the second layer from escaping unused providing efficiency to the heating pad.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the fourth layer claim 11 disclosed by Youngblood to be comprised of a fleece material in order to provide a heat insulation preventing heat energy produced by the heating elements of the second layer from escaping unused providing efficiency to the heating pad.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood in view of Ingram et al. (US 5,366,491 A), and herein after called Ingram
Regarding claim 8, Young blood discloses the heating pad of claim 1. But,
Youngblood does not explicitly teach that the plurality of cavities is formed by a plurality of opposite-facing dimples.  
However, Ingram that teaches a heat pack (FIG.2), also teaches a plurality of envelopes 2 having a top surface 4, an opposite bottom surface 6 (opposite facing dimples), (2: 67 – 3: 04 and see FIG.2)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the plurality of cavities of claim 1 disclosed by Youngblood for holding weight beads to be formed by a plurality of opposite-facing dimples in order to conform to the shape of the weigh dimples without creating pressure points in the third layer of the heating pad. 
Regarding claim 18, Young blood discloses the heating pad of claim 16. But,
Youngblood does not explicitly teach that the plurality of cavities is formed by a plurality of opposite-facing dimples.  
However, Ingram that teaches a heat pack (FIG.2), also teaches a plurality of envelopes 2 having a top surface 4, an opposite bottom surface 6 (opposite facing dimples), (2: 67 – 3: 04 and see FIG.2)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the plurality of cavities of claim 16 disclosed by Youngblood for holding weight beads to be formed by a plurality of opposite-facing dimples in order to conform to the shape of the weigh dimples without creating pressure points in the third layer of the heating pad. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761